DISMISS and the Opinion Filed December 11, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00248-CR

                        CARLOS DANIEL PADILLA, APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1659454-U

                              MEMORANDUM OPINION
                         Before Justices Bridges, Whitehill, and Nowell
                                  Opinion by Justice Whitehill

       Appellant has filed a motion to withdraw the appeal. Appellant’s counsel has approved

the motion. The motion to withdraw is GRANTED. The appeal is DISMISSED and this

decision shall be certified below for observance. See TEX. R. APP. P. 42.2(a).




                                                    /Bill Whitehill/
                                                    BILL WHITEHILL
                                                    JUSTICE

Do Not Publish
Tex. R. App. P. 47
180248F.U05
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CARLOS DANIEL PADILLA, Appellant                On Appeal from the 291st Judicial District
                                                Court, Dallas County, Texas
No. 05-18-00248-CR       V.                     Trial Court Cause No. F-1659454-U.
                                                Opinion delivered by Justice Whitehill.
THE STATE OF TEXAS, Appellee                    Justices Bridges and Nowell participating.

       Based on the Court’s opinion of this date, the motion to withdraw is GRANTED. The
appeal is DISMISSED and this decision shall be certified below for observance.


Judgment entered December 11, 2019